Citation Nr: 1003908	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-18 866	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for a left foot/ankle 
disability, including secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for a right leg 
disability, including secondary to the service connected left 
knee disability.

3.  Entitlement to service connection for a cardiovascular 
disorder, including hypertension and coronary artery disease 
(CAD).

4.  Entitlement to an initial rating higher than 10 percent 
for the left knee disability, a residual of a gunshot wound.

5.  Entitlement to an initial rating higher than 10 percent 
for a low back disability, degenerative joint disease (DJD) 
of the lumbar segment of the spine.

6.  Entitlement to an initial rating higher than 10 percent 
for left hip bursitis.

7.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

In a June 2004 decision, the RO granted service connection 
for a low back disability, residuals of a gunshot wound to 
the left knee, scarring from the gunshot wound, left hip 
bursitis and PTSD.  The RO denied a higher rating for 
tinnitus and service connection for a right leg disorder, 
CAD, hypertension, a left foot/ankle disability, bilateral 
hearing loss, hypercholesterolemia and disability from 
exposure to Agent Orange.  (That decision also mistakenly 
denied a claim for a total disability rating based on 
individual unemployability (TDIU), but this was corrected).  



In July 2004, the Veteran submitted a statement agreeing with 
the denials of a higher rating for his tinnitus and a TDIU, 
but disagreeing with the denials of his remaining claims.  
Subsequently, however, during his December 2004 hearing, 
he withdrew his appeal for service connection for 
hypercholesterolemia and for disability resulting from 
exposure to Agent Orange.  38 C.F.R. § 20.204 (2009).

In another decision since issued in May 2006, the RO granted 
service connection for bilateral hearing loss and increased 
the ratings for the PTSD, left knee scarring, and residuals 
of the gunshot wound to the left knee.  The Veteran has 
continued to appeal, requesting even higher ratings for these 
disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A SOC was issued in May 2006.  In his June 2006 substantive 
appeal (VA Form 9), the Veteran indicated that he was content 
with the 10 percent rating assigned for his left knee 
scarring, and he did not and has not disagreed with the 
initial rating and effective date assigned for his bilateral 
hearing loss.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (indicating he must separately appeal these 
"downstream" issues).  So those claims also are no longer 
at issue.  Therefore, only the claims listed on the title 
page of this decision remain.

Hearings were held at the RO in December 2004 before a local 
hearing officer and in August 2009 before the undersigned 
Veterans Law Judge of the Board.

Because they require further development, the Board is 
remanding the claims for higher initial ratings for the left 
knee scarring, left knee gunshot wound residuals, DJD of the 
lower back, left hip bursitis, and PTSD.  The remand will be 
via the Appeals Management Center (AMC).  However, the Board 
is going ahead and deciding the claims for service connection 
for a cardiovascular disorder (inclusive of CAD and 
hypertension) and for left foot/ankle and right leg 
disabilities.




FINDINGS OF FACT

1.  The competent medical and other evidence of record 
indicates the Veteran does not currently have left foot/ankle 
or right foot disabilities; and, regardless, these claimed 
disabilities, even assuming for the sake of argument he has 
them, have not been linked by competent medical or other 
evidence to disease or injury during his military service or 
to any service-connected disability.  

2.  The diagnosed CAD and hypertension were not manifested in 
service or within the first year after service, and are 
unrelated to the Veteran's military service.


CONCLUSIONS OF LAW

1.  A chronic left foot/ankle disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  

2.  A chronic right leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  

3.  Hypertension and CAD were not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist the Veteran in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).



Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant; the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July and 
September 2003, prior to initially adjudicating his claims in 
the June 2004 decision at issue in this appeal, the preferred 
sequence.  Although those letters did not contain all of the 
required notification requirements, additional letters were 
since sent to him in March 2006 and October 2008 informing 
him of the evidence required to substantiate his claims for 
service connection and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  
He also was advised of the downstream disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  So he has 
received all required VCAA notice.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and VA outpatient reports.  He also had a QTC compensation 
examination in October 2003, including for an opinion 
concerning whether he has these claimed disabilities and, 
if so, whether they are attributable to his military service, 
such as by way of a service-connected disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The report 
of that examination, and the other evidence of record, 
contains the findings needed to properly adjudicate these 
pending claims.  So another examination is not needed.  
38 C.F.R. §§ 3.327, 4.2.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.

Criteria for Establishing Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, to establish entitlement to 
service connection, there must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic or this is 
legitimately questionable.  38 C.F.R. § 3.303(b).  And 
evidence relating a current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

Certain diseases, including cardiovascular disease, are 
chronic per se and therefore will be presumed to have been 
incurred in service if manifested to a compensable degree (of 
least 10-percent disabling) within the year after service.  
This presumption is rebuttably by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection also may be granted for any other 
disability shown after service, when all the evidence, 
including that pertinent to service, shows the disability was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is permissible, as well, on a secondary 
basis for disability that is proximately due to, the result 
of, or chronically aggravated by a 
service-connected condition.  See 38 C.F.R. § 3.310(a) and 
(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this alternative secondary basis, there must be:  (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

So as is readily apparent, either according to Hickson or 
Wallin, in order to be considered for service connection on 
either a direct or secondary basis a claimant must first have 
proof that he has the disability for which service connection 
is being sought.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).


Service Connection for Left Foot/Ankle and Right Leg 
Disabilities

The Veteran has not established he has these claimed 
disabilities, inasmuch as there is no diagnosis confirming he 
does.  Without this minimum level of proof, there can be no 
valid claims.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Veteran's STRs do not show any complaints, findings, or 
diagnoses regarding either a left foot/ankle or right leg 
disability.  Furthermore, the report of his October 2003 QTC 
examination shows that, although he complained of 
left foot/ankle and right leg pain, tenderness, etc., 
objective clinical evaluation of his left foot, left ankle, 
and right leg was unremarkable (normal).  And his mere 
complaints of pain, alone, without a diagnosed or 
identifiable underlying malady or condition to account for 
his pain, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

So without this required evidence of current disability, 
there is no basis for granting these claims.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability on the date of application, not 
for past disability).  See, too, McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (further clarifying that the 
requirement of current disability is satisfied when the 
claimant has disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim).  Here, though, there is no objective clinical 
indication the Veteran has ever received a diagnosis to 
account for his subjective complaints of pain.



Furthermore, even assuming for the sake of argument the 
Veteran had this required diagnosis of current disability to 
account for his complaints of pain, there still is no medical 
nexus evidence etiologically linking this currently claimed 
disability to his military service, including by way of a 
service-connected disability.  So his claims would still have 
to be denied.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the U. S. Court of Appeals for the Federal Circuit 
vacated and remanded a decision in which the lower U. S. 
Court of Appeals for Veterans Claims (Court or CAVC) had 
categorically held in a service connection case that "'a 
valid medical opinion' was required to establish nexus, and 
that [a lay person] was 'not competent' to provide testimony 
as to nexus because [that individual] was a layperson."  
As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent lay and medical 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit stated in Davidson that it 
had previously and explicitly rejected the view that 
competent medical evidence is required when the determinative 
issue in a claim for benefits involves either medical 
etiology or medical diagnosis.  Instead, under section 
1154(a) lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:

1.  A layperson is competent to identify 
the medical condition;
2.  The layperson is reporting a 
contemporaneous medical diagnosis; or
3.  Lay testimony describing symptoms at 
the time supports a later diagnosis by a 
medical profession.

Here, though, the type of conditions claimed are not in the 
category of those capable of lay diagnosis (e.g., flat feet, 
a broken arm, separated shoulder, etc.).  And there has been 
no medical diagnosis, whatsoever, including consistent with 
the Veteran's reported symptoms.

For these reasons and bases, the preponderance of the 
evidence is against these claims, in turn meaning the 
benefit-of-the-doubt doctrine does not apply, and that these 
claims therefore must be denied.  38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001).

Entitlement to Service connection for Hypertension and CAD

Post-service private medical records relate that in January 
1995 the Veteran was receiving treatment for hypertension.  
In reporting his history, it was noted that he had been 
treated for this condition since 1990.  He continues to be 
treated for it.  

In November 1997, the Veteran was seen for unstable angina; 
CAD was diagnosed.  He eventually underwent coronary artery 
bypass grafting.  So there is no disputing he has these 
claimed conditions.  See Pond/Hickson, supra.

Significantly, however, the Veteran's STRs do not show any 
complaints, findings, or diagnoses regarding a cardiovascular 
disorder - including hypertension and CAD.  Indeed, to the 
contrary, in reporting his medical history in December 1968, 
he specifically denied having a history of high blood 
pressure, much less persistently elevated blood pressure to 
amount to hypertension.  Furthermore, he did not complain of 
any cardiovascular-related problems during a subsequent June 
1969 examination for separation from service.  His blood 
pressure reading was 136/84, and his cardiovascular system 
was considered normal.  His military service ended a short 
time later, in August 1969.



There also is no indication of cardiovascular disease within 
one year after service, let alone to the required compensable 
degree of 10 percent.  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7005 (for CAD), 7007 (for hypertensive heart disease), 
and 7101 (for hypertensive vascular disease (hypertension and 
isolated systolic hypertension)).  And while the Veteran 
testified during his RO hearing in 2004 that he had received 
treatment for hypertension during the 1970s, he also 
indicated that he would provide VA copies of those treatment 
records, and he has not.  
So in their absence, the earliest evidence documenting 
hypertension is in 1995, when, notably, it was indicated that 
he had experienced this condition only since 1990 (so not 
dating back to the 1970s as he is now alleging).  That was 
approximately 21 years after his discharge from the military.  
His CAD was not diagnosed until even more recently, in 1997, 
some 28 years after his discharge from service.  This 
substantial lapse of time between the conclusion of his 
military service and the initial manifestations of these 
conditions after service is a factor for consideration in 
deciding these claims.  See Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  Moreover, although he is competent, even as a 
layman, to proclaim having had hypertension prior to 1990, 
dating back to the 1970s, his lay testimony concerning this 
also must be credible to ultimately have probative value.  
And, unfortunately, it is not since as mentioned the records 
concerning his treatment for hypertension in 1995 expressly 
indicate he had only had this condition since 1990 or 
thereabouts.  38 C.F.R. § 3.159(a)(2).  See also Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).

Further concerning this, the Board sees that the file also 
contains post-service employment records showing an elevated 
blood pressure reading in March 1976.  But the Veteran denied 
a history of high blood pressure.  So this appears to have 
been, at most, an isolated reading that was elevated.  
Hypertension, on the other hand, is defined as "persistently 
high" arterial blood pressure.  Various criteria have been 
suggested, ranging from 140 millimeter of mercury (mm. Hg) 
systolic and 
90-mm. Hg diastolic to as high as 200-mm. Hg systolic and 
110-mm. Hg diastolic.  Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1981). 

Regardless, even if this elevated reading in 1976 was the 
onset of his hypertension, that was still several years after 
his military service had ended in 1969.  Moreover, his denial 
at that time of a history of elevated blood pressure further 
goes against any notion that he had experienced hypertension 
while in service or to a compensable degree of at least 10-
percent disabling within the one-year presumptive period 
following the conclusion of his service.

But even more importantly, there is no medical evidence in 
the file relating a cardiovascular disability such as CAD or 
hypertension back to the Veteran's military service.  So the 
Board concludes that the preponderance of the evidence is 
against this claim, in turn meaning the benefit-of-the-doubt 
doctrine does not apply, and that this claim resultantly must 
be denied.


ORDER

Service connection for a left foot/ankle disability is 
denied.

Service connection for a right leg disability is denied.

Service connection for hypertension and CAD is denied.




REMAND

The Veteran contends he is entitled to higher ratings for his 
several remaining disabilities at issue, which are already 
service connected.  During his more recent August 2009 
hearing, he indicated these disabilities are far worse than 
when last examined by VA in 2003.  When, as here, a claimant 
alleges that his 
service-connected disabilities have worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Also, during his earlier hearing in 2004, the Veteran 
reported that magnetic resonance imaging (MRI) of his left 
knee had been performed at DeKalb General Hospital.  These 
records and any other medical records pertinent to his claims 
should be obtained.  38 C.F.R. § 3.159(c)(1), (c)(2), and 
(c)(3).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Contact the Veteran and request that 
he provide a list of the names and 
addresses of all physicians and/or medical 
facilities where he has been treated for 
his service-connected disabilities at 
issue  (specifically, his low back 
disability, left hip bursitis, PTSD and 
left knee disability).  Any indicated 
records that have not been acquired should 
be obtained.  These records include those 
from Dr. Anderson that date from 2002 and 
DeKalb General Hospital that date from 
2004.  All additional evidence obtained 
should be associated with the claims file 
for consideration.

2.  Schedule the Veteran for appropriate 
VA examinations to reassess the severity 
of his service-connected disabilities at 
issue (specifically, his low back 
disability, left hip bursitis, PTSD and 
left knee disability).  All indicated 
diagnostic testing and evaluation should 
be conducted and the results considered in 
determining the present severity of these 
conditions.

The Veteran is hereby advised that failure 
to report for these examinations, without 
good cause, may be detrimental to these 
pending claims for higher 
disability ratings.  38 C.F.R. § 3.655 
(2009)

3.  Then readjudicate these remaining 
claims in light of the additional 
evidence.  If they are not granted to the 
Veteran's satisfaction, send him and his 
representative an SSOC and give them time 
to submit additional evidence and/or 
argument in response before returning 
these claims to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


